On October 17, 2002, the defendant was sentenced to five (5) years in the Montana State Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony, to be served consecutively to the sentence imposed in Flathead County Cause No. DC-02-026B. This sentence is to run consecutive to the ten (10) year sentence to the Montana State Prison imposed in Lincoln County Cause No. DC-02-37, and concurrent to the three (3) year sentence to the Montana State Prison imposed in Lincoln County Cause No. DC-00-52.
On August 21, 2003, the Sentence Review Division of the Montana Supreme Court heard the defendant’s application for review of that sentence.
The defendant was present and was represented by Mark Sullivan. The state was represented by Ed Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.